DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hiroaki (JP2007230281A).
Referring to claim 1, Hiroaki et al. disclose a bus handrail (4, fig 7) that is provided in a vehicle interior of a bus (1, fig 7) in a shape of "L" (shown in fig 7) as viewed in a vehicle width direction (shown in fig 7), the bus handrail comprising, in an installed state thereof: 
a first grip portion (see insert picture below) that extends in a vehicle vertical direction (shown in fig 7); 
a second grip portion (see insert picture below) that extends toward one side in a vehicle longitudinal direction (see insert picture below) continuously from a lower part (shown in fig 7) of the first grip portion; 

a fourth grip portion (see insert picture below) that extends toward one side in the vehicle longitudinal direction continuously from the third grip portion.

    PNG
    media_image1.png
    507
    675
    media_image1.png
    Greyscale

Referring to claim 2, Hiroaki et al. also disclose a fifth grip portion (see insert picture above) that directly couples the first grip portion and the fourth grip portion to each other.

Referring to claim 3, Hiroaki et al. disclose a bus handrail (4, fig 7) that is provided in a vehicle interior of a bus (1, fig 7), the bus handrail comprising, in an installed state thereof: 

a second grip portion (see insert picture above) that extends toward one side in a vehicle longitudinal direction continuously from a lower part (shown in fig 7) of the first grip portion; 
a third grip portion (see insert picture above) that extends upward with respect to a vehicle (1, fig 1) continuously from the second grip portion; 
a fourth grip portion (see insert picture above) that extends toward one side in the vehicle longitudinal direction continuously from the third grip portion; 
a fifth grip portion (see insert picture above) that directly couples the first grip portion and the fourth grip portion to each other; and 
a sixth grip portion (see insert picture above) that directly couples an upper part of the first grip portion and a midway part (shown in fig 7) of the fifth grip portion to each other.

Referring to claim 4, Hiroaki et al. furthermore disclose a height of the second grip portion from a floor surface (2, fig 8) in the vehicle interior ranges from 700 to 800 mm.

Referring to claim 5, Hiroaki et al. additionally disclose an angle (shown in fig 7) that is formed by the second grip portion and the third grip portion is an obtuse angle.

Referring to claim 6, in addition, Hiroaki et al. disclose the obtuse angle ranges from 100 to 150 degree (shown in fig 7).


Referring to claim 8, Hiroaki et al. furthermore disclose the third grip portion is arranged between the first grip portion and the seat as viewed (shown in fig 7) in the vehicle width direction.

Referring to claim 9, Hiroaki et al. additionally disclose a positioning portion against which part of a wheelchair (shown in fig 12) is placed to be positioned is provided on a lower side of the seat with respect to the vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kerr et al. disclose a bus cabin structure. Daneault et al. disclose a passenger dorsal support. Inaguma et al. disclose a seatbelt device.  Dorn disclose a wheelchair lift. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNSURRAYE WESTBROOK whose telephone number is (571)270-7820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 5712726659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612                                                                                                                                                                                                        
/SUNSURRAYE WESTBROOK/
Examiner Art Unit 3612